Case 1:17-cv-00446-JCN Document 63 Filed 08/28/20 Page 1 of 10                PageID #: 783



                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MAINE

MAINE WOODS PELLET CO., LLC,                )
                                            )
              Plaintiff                     )
                                            )
       v.                                   )      1:17-cv-00446-JCN
                                            )
WESTERN WORLD INSURANCE                     )
COMPANY,                                    )
                                            )
              Defendant                     )

             ORDER ON DISCOVERY AFTER IN CAMERA REVIEW

       Plaintiff alleges Defendant breached an insurance contract by applying three

separate deductibles, rather than a single deductible, to an insurance claim submitted as the

result of mechanical difficulties with Plaintiff’s heat and power plant. After discovery

closed, the parties filed cross motions for summary judgment; the Court granted partial

summary judgment in favor of Defendant, concluding the record established that at least

two deductibles applied to Plaintiff’s losses, but a genuine factual dispute remained as to

whether a third deductible applied. (Summary Judgment Order, ECF No. 38.) Because a

factual dispute remained as to whether the tube breakage identified in the third major

shutdown was caused by an earlier tube breakage, the Court allowed the parties to conduct

further discovery on that remaining factual issue. (Procedural Order, ECF No. 44.)

       During the subsequent discovery process, in response to Plaintiff’s request for

documents, Defendant withheld or redacted certain documents, citing the attorney-client
Case 1:17-cv-00446-JCN Document 63 Filed 08/28/20 Page 2 of 10                PageID #: 784



and work product privileges and the limited scope of the authorized discovery. Defendant

submitted the redacted and withheld documents to the Court for an in camera review.

       Plaintiff seeks production of the withheld material generated before August 22,

2017, which is the date Plaintiff maintains the parties began to prepare for litigation.

(Discovery Memorandum, ECF No. 50.) Defendant provided a privilege log of the

materials it withheld, (ECF No. 53-1), and submitted to the Court copies of the documents

generated before August 22, 2017.

       Following a review of the record, the disputed documents, and after consideration

of the parties’ arguments, the Court concludes that Defendant is required to produce the

draft reports of its expert investigator and the correspondence with the investigator

regarding the status of his work and the claims. The Court concludes that Defendant is not

required to produce the remainder of the disputed documents.

                                    LEGAL STANDARD

       Unless the scope of permissive discovery is limited by a court order, “[p]arties may

obtain discovery regarding any nonprivileged matter that is relevant to any party’s claim

or defense and proportional to the needs of the case. . . .” Fed. R. Civ. P. 26(b)(1).

Information “need not be admissible in evidence to be discoverable,” and proportionality

is determined considering “the importance of the issues at stake in the action, the amount

in controversy, the parties’ relative access to relevant information, the parties’ resources,

the importance of the discovery in resolving the issues, and whether the burden or expense

of the proposed discovery outweighs its likely benefit.” Id.



                                             2
Case 1:17-cv-00446-JCN Document 63 Filed 08/28/20 Page 3 of 10                 PageID #: 785



       The party asserting a privilege to withhold documents responsive to a legitimate

discovery request bears the burden of demonstrating the applicability of the privilege. In

re Grand Jury Subpoena (Mr. S.), 662 F.3d 65, 69 (1st Cir. 2011). The standard requires

“sufficient information to allow the court to rule intelligently on the privilege claim.” Marx

v. Kelly, Hart & Hallman, P.C., 929 F.2d 8, 12 (1st Cir. 1991). Assuming the withholding

party makes an adequate showing that the documents in question are subject to a privilege,

the party seeking production may assert that an exception to the privilege applies under the

circumstances. Vicor Corp. v. Vigilant Ins. Co., 674 F.3d 1, 17 (1st Cir. 2012).

       Recognizing that a party seeking production often will not be able to prove an

exception to a privilege without having access to the document(s) in question, a party can

request that the court conduct an in camera review in order to insure the proper balance is

struck between one party’s assertion of privilege and another’s need for relevant

documents. Ass’n for Reduction of Violence v. Hall, 734 F.2d 63, 66 (1st Cir. 1984).

“[T]he decision whether to engage in in camera review rests in the sound discretion of the

district court.” United States v. Zolin, 491 U.S. 554, 572 (1989). The standard is not

stringent. Id. If it appears that the asserted privilege “is subject to legitimate dispute, the

desirability of in camera review is heightened.” In re Grand Jury Subpoena (Mr. S.), 662

F.3d at 70.

                                        DISCUSSION

A.     Privileges

       “The attorney–client privilege is the oldest of the privileges for confidential

communications known to the common law.” Upjohn Co. v. United States, 449 U.S. 383,

                                              3
Case 1:17-cv-00446-JCN Document 63 Filed 08/28/20 Page 4 of 10                               PageID #: 786



389 (1981). “By safeguarding communications between attorney and client, the privilege

encourages disclosures that facilitate the client’s compliance with law and better enable

him to present legitimate arguments when litigation arises.” Lluberes v. Uncommon

Prods., LLC, 663 F.3d 6, 23 (1st Cir. 2011). The elements of the privilege are:

        (1) Where legal advice of any kind is sought (2) from a professional legal
        adviser in his capacity as such, (3) the communications relating to that
        purpose, (4) made in confidence (5) by the client, (6) are at his instance
        permanently protected (7) from disclosure by himself or by the legal adviser,
        (8) except the protection be waived.

Cavallaro v. United States, 284 F.3d 236, 245 (1st Cir. 2002) (quoting 8 J.H. Wigmore,

Evidence § 2292, at 554 (McNaughton rev. 1961)); see also, Rich v. Fuller, 666 A.2d 71,

74 (Me. 1995).1

        The work product doctrine, codified for purposes of pretrial discovery within Rule

26, protects “documents and tangible things that are prepared in anticipation of litigation

or for trial by or for another party or its representative (including the other party’s attorney,

consultant, surety, indemnitor, insurer, or agent),” unless the materials are otherwise

discoverable and the party seeking production “shows that it has substantial need for the

materials to prepare its case and cannot, without undue hardship, obtain their substantial

equivalent by other means.” Fed. R. Civ. P. 26(b)(3)(A). Even if a court orders the

documents or tangible things to be produced, “it must protect against the disclosure of the

mental impressions, conclusions, opinions, or legal theories of a party’s attorney or other

representative concerning the litigation.” Fed. R. Civ. P. 26(b)(3)(B).

1
 To the extent there are legal differences between the state and federal versions of the privilege, the federal
rules incorporate the state law governing privileges in any federal civil case in which the rule of decision is
provided by state law. See Fed. R. Evid. 501.

                                                      4
Case 1:17-cv-00446-JCN Document 63 Filed 08/28/20 Page 5 of 10                 PageID #: 787



       The work product doctrine does not extend to “[m]aterials assembled in the ordinary

course of business, or pursuant to public requirements unrelated to litigation, or for

nonlitigation purposes,” even if the materials were prepared by a lawyer and reflect “legal

thinking.” United States v. Textron Inc. & Subsidiaries, 577 F.3d 21, 30 (1st Cir. 2009)

(quoting Fed. R. Civ. P. 26 advisory comm.’s note (1970)). The issue is “whether, in light

of the nature of the document and the factual situation in the particular case, the document

can fairly be said to have been prepared or obtained because of the prospect of litigation.”

8 C. Wright, A. Miller, Federal Practice and Procedure § 2024 (3d ed. 2020).

       In the context of some insurance claims, the line between materials produced in

anticipation of litigation and materials created in the ordinary course of business while

adjusting claims can be difficult to discern. “A minority of federal courts have held that

all materials located in an insurance claims adjuster’s files must be deemed to have been

collected or created in anticipation of litigation because it is in the nature of the insurance

business to always be preparing for litigation,” but “[t]he overwhelming majority of federal

courts . . . have maintained [a] fact specific approach . . . .” S.D. Warren Co. v. E. Elec.

Corp., 201 F.R.D. 280, 283 (D. Me. 2001). In this district, “unless and until an insurance

company can demonstrate that it reasonably considered a claim to be more likely than not

headed for litigation . . . the documents in its claims file that predate this realization were

prepared in the ordinary course of business, i.e., the business of providing insurance




                                              5
Case 1:17-cv-00446-JCN Document 63 Filed 08/28/20 Page 6 of 10                               PageID #: 788



coverage to insureds.” Id. at 285; see also, Precision Airmotive Corp. v. Ryan Ins. Servs.,

Inc., No. 2:10-MC-244-JHR, 2011 WL 148818, at *7 (D. Me. Jan. 17, 2011).2

        A review of the privilege log and the documents reveals that some of the redacted

and withheld documents might be discoverable. For example, some portions of the

disputed documents were withheld because they relate to the reserves Defendant set for the

matter at different times in the claims process.3 The amounts and timing of reserve

decisions can be relevant to certain claims, such as bad faith denials of coverage, but the

authority on the discoverability of reserves is mixed. Compare e.g., Andrew Robinson

Int’l, Inc. v. Hartford Fire Ins. Co., No. CV 07-10930-NMG, 2009 WL 10692782, at *4–

5 (D. Mass. July 1, 2009), with McCray v. Allstate Ins. Co., No. 3:14-CV-02623-TLW,

2015 WL 6408048, at *5 (D.S.C. Oct. 22, 2015). Here, while the Court understands that

Plaintiff has not asserted a bad faith claim, the reserves arguably could provide some

insight as to whether Defendant believed one or multiple deductibles applied.

        Most of the disputed materials relates to Defendant’s claim that the draft reports of

Defendant’s engineering investigator, John Imperatore, and the communications with him



2
  Unlike some other privileges in which the rules of the privilege are governed by state law when the rule
of decision for the federal case is provided by state law, see Fed. R. Evid. 501, to the extent there are legal
differences between the state and federal versions of the work product doctrine in the context of discovery,
compare e.g., S.D. Warren, 201 F.R.D. at 285, with Springfield Terminal Ry. Co. v. Dep’t of Transp., 2000
ME 126, ¶ 17 n.5, 754 A.2d 353, 358, the federal version of the doctrine governs because Rule 26 codified
the work product doctrine for discovery purposes in federal court. See S.D. Warren, 201 F.R.D. at 282.
3
  “Loss reserves are estimates of amounts insurers will have to pay for losses that have been reported but
not yet paid, for losses that have been incurred but not yet reported, and for administrative costs of resolving
claims.” Atl. Mut. Ins. Co. v. Comm’r, 523 U.S. 382, 384 (1998); see also, UNUM Life Ins. Co. v. United
States, 897 F.2d 599, 601 (1st Cir. 1990) (noting that often times an insurance “company (perhaps following
state regulators’ properly conservative accounting practices) [will] put aside (as a reserve) considerably
more money to pay future benefits than it actually needs”).

                                                       6
Case 1:17-cv-00446-JCN Document 63 Filed 08/28/20 Page 7 of 10                PageID #: 789



regarding the status of the claim and the status of the investigation, are within the work

product privilege or are otherwise not discoverable because the investigator has been

designated as an expert witness in this case. Rule 26 requires mandatory disclosure of

individuals a party intends to call as expert witnesses at trial and may require the party to

disclose a report summarizing the witnesses’ opinions, qualifications, compensation, and a

list of other cases in which the witness recently provided expert testimony. Fed. R. Civ. P.

26(a)(2). The Rule also permits a party to depose anyone identified as an expert but

restricts permissive discovery of (1) prior drafts of the required expert witness disclosure

report, (2) most communications between the expert and a party’s attorney, and (3) facts

or opinions of retained experts who are not expected to testify at trial. Fed. R. Civ. P.

26(b)(4).

       Rule 26(b)(4), however, applies only to materials prepared in anticipation of

litigation. See Fed. R. Civ. P. 26(b)(4) advisory committee’s note (“It should be noted that

the subdivision does not address itself to the expert whose information was not acquired in

preparation for trial . . .”). Although the investigation report from the spring of 2017 was

prepared by an individual later deemed a testifying expert, it is not equivalent to an expert

report described in Rule 26(b)(4). See Rankin v. Liberty Mut. Ins. Co., 50 F.3d 1, 1995

WL 131390 at *1 n.2 (1st Cir. 1995) (designating an individual with relevant prior work

or knowledge as an expert witness at trial “did not, as [the party] seemingly contends,

insulate the [witness’s] firsthand knowledge of the facts from discovery under the ‘work

product doctrine,’ nor cloak it with other protections which apply solely to expert opinions

developed in anticipation of litigation”). Instead, the information was prepared by an

                                             7
Case 1:17-cv-00446-JCN Document 63 Filed 08/28/20 Page 8 of 10                PageID #: 790



engineer investigator who was assisting in the adjustment of the claim, long before

litigation was reasonably anticipated. Materials generated by an insurance company are

prepared in the ordinary course of business until the point at which an insurance company

can demonstrate that it reasonably considered a claim to be more likely than not headed for

litigation. S.D. Warren, 201 F.R.D. at 285. Defendant has not shown that Mr. Imperatore’s

drafts and communications should be viewed differently than the other materials in the

claims files, which were generated in the ordinary course of claims investigation and

processing.

       The disputed materials (e.g., the amount of the reserves, draft expert reports) that

are not within a privilege would be discoverable if the documents are within the scope of

limited scope of discovery authorized at this stage of the proceedings. See infra.

B.     Limited Scope of Discovery

       The ordinary scope of permissive discovery may be circumscribed by a court order.

See e.g., Fed. R. Civ. P. 26(b)(1) (“Unless otherwise limited by court order, the scope of

discovery is as follows . . .”); Fed. R. Civ. P. 26(b)(2) (permitting a court to issue orders

putting “limitations on frequency and extent” of discovery); Fed. R. Civ. P. 26(c)(1)(D)

(permitting orders “forbidding inquiry into certain matters, or limiting the scope of

disclosure or discovery to certain matters”); U.S. ex rel. Duxbury v. Ortho Biotech Prod.,

L.P., 719 F.3d 31, 37 (1st Cir. 2013) (“We review the district court’s order limiting the

scope of discovery for abuse of discretion”). Following decision on the parties’ cross

motions for summary judgment, the Court reopened discovery “on the factual issues the

Court identified in its decision and order on the parties’ motions for summary judgment.”

                                             8
Case 1:17-cv-00446-JCN Document 63 Filed 08/28/20 Page 9 of 10                            PageID #: 791



(Procedural Order at 1.) The summary judgment order determined that “a factual issue

exists as to whether the March 20 fracture was caused in some way by the March 9

breakage,” which factual issue prevented the Court from reaching a legal conclusion about

“whether the March shutdowns constitute one or two accidents and thus one or two

mechanical breakdowns under the policy.” (Summary Judgment Order at 21.)

        Some of the disputed documents can reasonably be considered as beyond the scope

of the Court’s order and therefore not discoverable. For example, even if the information

concerning the timing and amounts of Defendant’s reserve decisions were within the scope

of ordinary permissible discovery in this case, the information is not probative of the

remaining mechanical or technical question on which the Court reopened discovery.4 The

drafts of the expert’s investigative report, however, could have some bearing on the

remaining factual question. Similarly, Defendant’s communications with the investigator

about the draft reports and the status of the claims have some relevance, including for

impeachment purposes. Because that information is within the scope of discovery and not

privileged, Plaintiff is entitled to the production of the expert-related documents.5




4
 The reserve amounts could potentially be relevant to the remaining issue in this case if, for example,
Defendant had at any time set one reserve for the January 2017 shutdown and one reserve for the two March
2017 shutdowns. The in camera review, however, revealed that the structure and amounts of the reserve
decisions have no probative value for the remaining mechanical or technical issue.
5
  The in camera review confirmed that the redactions of certain personal contact information—to which
Plaintiff evidently does not object if legitimate—were in fact limited to that purpose. The in camera review
also confirmed that the withheld information related to potential subrogation claims against the designer or
manufacturer was either privileged or not within the scope of discovery at this stage.

                                                     9
Case 1:17-cv-00446-JCN Document 63 Filed 08/28/20 Page 10 of 10                           PageID #: 792



                                             CONCLUSION

        Based on the foregoing analysis, the Court orders Defendant to produce to Plaintiff

unredacted versions of the draft reports prepared by and Defendant’s communications with

John Imperatore prior to August 22, 2017. Defendant is not required to produce the other

withheld or redacted documents.6

                                                 /s/ John C. Nivison
                                                 U.S. Magistrate Judge

Dated this 28th day of August, 2020.




6
  The documents Defendant submitted corresponding to the last four entries of the privilege log contained
redactions in the “native” version. The Court did not locate the unredacted version of the documents. The
Court assumes the submission of the redacted version was inadvertent, and orders Defendant to submit an
unredacted version of the documents. If the Court determines that the documents contain additional
information to which Plaintiff is entitled in accordance with the analysis set forth herein, the Court will
issue a supplemental order. Otherwise, the analysis set forth herein will govern Defendant’s further
production of documents.

                                                    10
